Case 2:13-cr-00183-JAK Document 334-1 Filed 04/20/20 Page 1 of 4 Page ID #:8200




                              Exhibit 1
             Case 2:13-cr-00183-JAK Document 334-1 Filed 04/20/20 Page 2 of 4 Page ID #:8201



                                  KhEd^ϯϲΘϯϳ
                                  ^ƵŵŵĂƌǇdĂďůĞƐ
           2YHUDOO6RXUFHVRILQ)XQGV7UDQVIHUUHG
                   ,QDQG2XWRI7UHDVXU\'LUHFW%LOOV
5%&'DLQ5DXVFKHU VHHEHORZ                                                   
:HOOV)DUJR&RUS7UXVW VHHEHORZ                                              
7UR\ *RXOG                                                                  
,QWHUHVW                                                                       
4XHVW*URXS,QWHUQDWLRQDO                                                     
                                                                              

    5%&'DLQ5DXVFKHU%UHDNGRZQ                                   :)&RUS7UXVW%UHDNGRZQ
3UR(OLWH                                   4XHVW*URXS        
5%&&RPPLVVLRQV                            3UR(OLWH           
0LFUR0HG                                                      
4XHVW*URXS          
1RYLQW7HFKQRORJLHV   
                     
                                              EXHIBIT 1144
                                               Page 1 of 3
                          Case 2:13-cr-00183-JAK Document 334-1 Filed 04/20/20 Page 3 of 4 Page ID #:8202



                  KhEd^ϯϲΘϯϳ&>KtK&&hE^ʹ WĂƌƚKŶĞ
                                                                                     ZĂŝŶZĂƵƐĐŚĞƌ                                                     /ŶƚĞƌĞƐƚ
          t&ŽƌƉdƌƵƐƚ                         YƵĞƐƚ'ƌŽƵƉ                                                                      dƌŽǇ'ŽƵůĚ
                                                                        Ͳ WƌŽůŝƚĞ Ψϴ͕ϭϮϵ͕ϳϲϲ;ŽĨΨϭϵ͕ϳϰϭ͕ϮϯϲͿ                                              ĂƌŶĞĚ
Ͳ YƵĞƐƚ'ƌƉΨϭ͕ϬϯϮ͕ϱϬϬ;ŽĨΨϮ͕Ϭϲϱ͕ϬϬϬͿ       Ͳ ΨϭϮ͕ϱϬϬ;ŽĨΨϭϮ͕ϱϬϬͿ                                                        Ͳ ΨϴϴϬ͕ϬϬϬ;ŽĨΨϮ͕Ϭϳϲ͕ϵϯϵͿ
                                                                        Ͳ ŽŵŵŝƐƐŝŽŶƐΨϮ͕ϳϱϱ͕ϵϯϱ;ŽĨΨϲ͕ϮϮϮ͕ϲϴϳͿ                                           Ψϯϯ͕Ϭϱϲ
Ͳ WƌŽůŝƚĞΨϮϯϮ͕ϰϰϯ;ŽĨΨϮ͕ϱϱϬ͕ϬϬϬͿ
                                                                        Ͳ DŝĐƌŽDĞĚ Ψϭ͕Ϯϲϲ͕ϱϳϱ;ŽĨΨϯ͕Ϯϯϵ͕ϭϱϬͿ
                                                     ΨϭϮ͕ϱϬϬ
                                                                        Ͳ YƵĞƐƚ'ƌƉΨϰϴϵ͕ϳϳϬ;ŽĨΨϭ͕ϴϱϬ͕ϬϬϬͿ
                          Ψϭ͕Ϯϲϰ͕ϵϰϯ                                    Ͳ EŽǀŝŶƚ ΨϮϭ͕ϰϭϵ;ŽĨΨϮϭ͕ϰϭϵͿ
                                                                                                                         ΨϴϴϬ͕ϬϬϬ

                          Ψϱϵ͕Ϭϰϱ

                                                                      Ψϴ͕ϱϵϭ͕ϱϳϭ

                                                                                                                 ,tD             ΨϮϱϱ͕ϬϬϬ          &ŝĐĞƚŽ
         &ŝĐĞƚŽ                          Ψϱϰϱ͕ϲϵϬ                ,tD                                           hKǆϭϴϳϱ                         t&ǆϬϰϲϭ
       hKǆϱϵϲϮ                                              hKǆϲϳϲϴ                                            ΨϲϮϱ͕ϬϬϬ
                                                                                                                                                              ΨϮϱϱ͕ϬϬϬ

                    Ψϱϰϱ͕ϲϵϬ                        Ψϭ͕ϰϳϱ͕ϬϬϬ             Ψϳ͕ϴϰϴ͕ϯϮϰ
                                                                                                                                            &ŝĐĞƚŽ
                                                                                                                                           t&ǆϬϰϵϱ
Ψϱϵ͕Ϭϰϱ
                                                                                                                                                        ΨϲϮϱ͕ϬϬϬ
                                                                                                     Ψϭ͕ϴϵϴ͕Ϭϳϵ
                         &ŝĐĞƚŽ
                       hKǆϱϵϳϬ
           Ψϱ͕ϳϮϬ                                                                              ΨϮ͕ϭϭϰ͕ϳϳϬ                        ,tD
                           ΨϮ͕ϬϮϲ͕ϰϭϬ
                                                                                                                                t&ǆϯϳϳϮ
      /ŶƚĞƌĞƐƚ                                                                                                                 ΨϮ͕ϭϭϰ͕ϳϳϬ
       ĂƌŶĞĚ                                                                       dƌĞĂƐƵƌǇ
      Ψϱϰ͕ϳϯϰ
                                                                                      ŝůůƐ
            Ψϰϵ͕Ϭϭϰ
                                                                 Ψϵ͕ϵϮϯ͕ϳϰϴ                                 Ψϰ͕ϵϴϰ͕ϵϱϬ
                                                                 ϬϴͬϭϲͬϬϳ                                   ϭϭͬϭϱͬϬϳ
                         &ŝĐĞƚŽ                                                                                                                &ŝĐĞƚŽ
                       hKǆϯϲϲϳ                                                                                                             t&ǆϬϱϬϯ
                                                     Ψϱϵ͕Ϭϰϱ

                                                                                   EXHIBIT 1144
                                                                                    Page 2 of 3
  Case 2:13-cr-00183-JAK Document 334-1 Filed 04/20/20 Page 4 of 4 Page ID #:8203


  KhEd^ϯϲΘϯϳ&>KtK&&hE^ʹ WĂƌƚdǁŽ

                                dƌĞĂƐƵƌǇ
                                  ŝůůƐ

                                    ǆϱϯϵ Ψϱ͕ϬϬϬ͕ϬϬϬϬϱͬϮϵͬϬϴ
                                                  Ψϱ͕ϬϬϬ͕ϬϬϬϬϳͬϯϭͬϬϴ


                                 &ŝĐĞƚŽ
                                t&ǆϬϱϬϯ
                              ǆƐ ϱϯϵΘϱϰϬ
 ǆƐ ϱϮϮ͕ϱϮϱΘϱϯϵ                              Ψϱ͕ϬϬϬ͕ϬϬϬϬϳͬϯϭͬϬϴ
Ψϰ͕ϵϮϱ͕ϬϬϬ
 ϬϴͬϮϵͬϬϴ                        &ŝĐĞƚŽ
                                t&ǆϭϮϭϱ
                              ǆƐ ϱϮϯΘϱϮϱ
                                                  Ψϱ͕ϬϬϬ͕ϬϬϬϬϴͬϮϵͬϬϴ

                            DŽƌŐĂŶWĂĐŝĨŝĐ
                             /ŶƚĞƌǀŝǀŽƐ
                             EǆϯϲϲϮ
                                   EXHIBIT 1144
                                    Page 3 of 3
